PER CURIAM
ORDER.
The Court having, on its own motion, issued a writ of certiorari to the Court of Special Appeals in the above entitled case, it is this 22nd day of April, 2013
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Circuit Court for Baltimore City be, and it is hereby, vacated, and the case is remanded to that Court for reconsideration in light of Cherie Ross v. Housing Authority of Baltimore City, 430 Md. 648, 63 A.3d 1 (2013). Costs in this Court to be paid by the appellee.